Citation Nr: 1106848	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a foot disability, to 
include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for psychiatric disability 
other than PTSD, to include as secondary to service-connected 
right testes disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to March 1976 
and from December 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The Veteran indicated in his September 2009 notice of 
disagreement that he was not expressing disagreement with the 
July 2009 rating decision's denial of the issue of service 
connection for PTSD.

The Veteran appeared before the undersigned Veterans Law Judge in 
August 2010 and delivered sworn testimony via video conference 
hearing in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he had psychiatric symptoms during 
service and has also contended that he has a psychiatric 
disability that is related, at least in part, to his service-
connected right testes disability.  As noted by the Veteran's 
representative (August 2010 Board hearing transcript, pages 15-
16), the April 2010 VA examiner, while commenting upon the 
secondary service connection aspect of the Veteran's psychiatric 
claim, did not discuss or opine as to whether the Veteran had a 
psychiatric disability directly related to service.  As such, the 
Board finds that the April 2010 VA examination is not adequate to 
address the medical matters presented by the issue of entitlement 
to service connection for psychiatric disability other than PTSD, 
to include as secondary to service-connected right testes 
disability.

As for the issue of entitlement to service connection for a foot 
disability, to include as secondary to service-connected knee 
disability, a March 1975 service treatment record reveals that 
the Veteran complained of soreness on the bottom of his feet upon 
walking.  As noted by the Veteran's representative (August 2010 
Board hearing transcript, page 4), it appears that the May 2009 
VA examiner did not review the March 1975 record (May 5, 2009 VA 
Feet Examination, page 10).  As such, the Board finds that the 
May 2009 VA examination is not adequate to address the medical 
matters presented by the issue of entitlement to service 
connection for a foot disability, to include as secondary to 
service-connected knee disabilities.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
psychiatric disability that is related to 
service or that is proximately due to, or 
aggravated by, service-connected right 
testes disability.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file (including a March 21, 1975 service 
treatment record wherein the Veteran 
complained of foot pain), the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran has any current foot disability 
that is related to service or that is 
proximately due to, or aggravated by, 
service-connected knee disabilities.

3.  Thereafter, the AOJ should adjudicate 
the claims of entitlement to service 
connection for psychiatric disability other 
than PTSD, to include as secondary to 
service-connected right testes disability, 
and entitlement to service connection for a 
foot disability, to include as secondary to 
service-connected knee disabilities.  If 
either of the benefits sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  The case 
should then be returned to the Board for 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


